NORTHCUTT, Judge.
Clarence Reynolds pleaded no contest in four separate cases to four counts of burglary of a dwelling, a single count of child abuse, two counts of third-degree grand theft and other offenses. He challenges his sentences imposed pursuant to the Prison Releasee Reoffender Punishment Act, arguing that the act does not apply to burglary of an unoccupied dwelling. None of the dwellings burglarized by Reynolds were occupied.
The Florida Supreme Court agreed with this position in State v. Huggins, 26 Fla. L. Weekly S174, — So.2d -, 2001 WL 278107 (Fla. Mar. 22, 2001). Accordingly, we reverse the burglary sentences. We also reverse Reynolds’s PRR sentences for the two counts of third-degree grand theft, a crime that does not implicate the PRR sentencing statute. See § 775.082, Fla. Stat. (1999).
Reversed and remand for resentencing.
FULMER, A.C.J., and DAVIS, J., concur.